EXHIBIT 10.10
 
THIS CONVERTIBLE DEBENTURE AND THE SHARES ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. AS AMENDED (THE -ACT.). OR
ANY STATE SECURITIES LAWS AND NEITHER THIS DEBENTURE SUCH SHARES. NOR ANY
INTEREST THEREIN MAY BE OFFERED. SOLD PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED
UNLESS (1) REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE
ACT, AND ANY APPLICABLE STATE SECURITIES LAWS. OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF THIS DEBENTURE OR SUCH SHARES. WHICH COUNSEL
AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY. THAT THIS DEBENTURE OR
SUCH SHARES MAY BE OFFERED. SOLD PLEDGED. ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED. WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS,
 
Phyhealth Corporation

Dated: October 6, 2011 $100.000.00

12% Debenture Convertible to Common Stock
Due: January 6, 2012
 
Phyhealth Corporation, a Delaware corporation (hereinafter called the
'Company"), for value received. the commitment to make the advance for the above
sum, in tranches, having been made as of the date hereof, hereby promises to pay
to Dory Trinka, with an address of 1570 South Treasure Drive, North Bay Village,
FL 33141, on January 6. 2012. or any successor registered holder (the "Holder-).
the sum of One Hundred Thousand Dollars and 00/100ths (5100.000.00) and to pay
interest on said sum from the date hereof until said sum shall be paid, at the
rate of 12 percentum (12%) per annum, payable on maturity date or date of
conversion, plus 500.000 shares of the Company's common stock. The Company has a
right to repay the Note prior to maturity by giving the Holder a Ten (10) day
notice in writing and pay the accrued interest to date. Both the principal and
interest of this Debenture shall be payable to holder at the office or agency of
the Company in the Town of Miami, Florida, or at the option of the Holder. at
the office or agency of Holder Payment of interest shall be payable without
deduction for or on account of any income tax. Payee shall be the initial
"Registered Holder" and upon written assignment by payee, assignees may be
enrolled as "Registered Holder- on the Books of the Company.
 
1,           Issuance. This Debenture represents one Debenture (the "Debenture-)
issued by the Company. with a total value of $100.000.00. issued by the Company
to the original Holder hereof.
 
2.            Redemption. This Debenture may be redeemed in whole or in part at
the option of the Company at the office or agency of the Company in the Town of
Miami, Florida. at any time and from time to time prior to maturity by the
payment of the principal of and accrued and unpaid interest on, the Stock. In
case it desires to redeem any portion of said Debenture, the Company shall
notify the Registered Holder in writing. certified mail. return receipt
requested ten (10) days prior to redemption. If notice shall be given as
aforesaid. the amount required to effect the redemption on such redemption date
of the Stocks specified in such notice shall on such date become due and payable
on such Debenture. and if on or before such redemption date the Company shall
deposit with its transfer agent, for the purpose of effecting such redemption. a
sum in cash sufficient to redeem the Stocks so called for redemption. then from
and after such date no further interest shall accrue or be paid on the Stocks so
called. anything in said Debenture appertaining thereto to the contrary
notwithstanding.
 
3.            Default. Upon the occurrence of any one or more of the Events of
Default set forth below and subject solely to the Company's actual cure of the
default within thirty (30) business days of receipt of written notice thereof.
the Holder at its option and in its sole discretion. may declare the unpaid
Principal and accrued interest immediately due and payable as completely as if
said aggregate sum was originally agreed to be paid at such time The declaration
of a default shall be without demand for payment, which is hereby expressly
waived by the Company. In addition, upon the occurrence of any one or more of
such Events of Default. the Holder may proceed to enforce payment of the
Principal and accrued interest. as accelerated as above provided. and any and
all other duties, obligations and liabilities contained in the Convertible
Debenture Agreement and the Convertible Debenture. The Events of Default are as
follows.
 
 
1

--------------------------------------------------------------------------------

 
 
The entire unpaid balance of the Principal and all unpaid accrued interest
shall, at the election of the Holder, be and become immediately due and payable
upon the occurrence of any of the following events (a "Default Event").
 
(a)  
Any default by the Company in the punctual payment of the principal and accrued
interest of the outstanding Convertible Debenture when and as the same shall
become due and payable.

 
(b)  
Any default by the Company or breach by the Company in the performance of any
covenant. agreement, warranty. representation or condition contained in this
Convertible Debenture.

 
(c)  
If the Company shall

 
(i)            apply for, or consent to. the appointment of a receiver, trustee,
or liquidator of the Company. for all or substantially all assets of the
Company.
 
(ii)           file or be served with any petition for relief under the
Bankruptcy Code or any similar federal or state law or admit in writing its
inability to pay its debts as they become due;
 
(iii)          make a general assignment to creditors:
 
(d)  
If any pleading shall be filed in any court or other forum seeking the
adjudication of the Company as a bankrupt or insolvent. the appointment of a
receiver_ trustee. or liquidator of the Company or of all or substantially all
of their assets which pleading shall not be dismissed within thirty (30) days.

 
4.           Conversion. In complete satisfaction of the amount owed under this
Debenture, the Holder of this Debenture may, at his/her election. have the right
to convert this Debenture into (a) a number of shares of the Company's common
stock. determined by dividing the principal amount so converted by 80% of the
current price of 8.083 per share (the "Conversion Price"). adjusted for stock
splits. stock dividends or other distributions of the Company's Common Stock on
shares of the Company's Common Stock. In the event that payment is not made in
full by the due date, then this Debenture is convertible. at the Holder's
option, at a 50% discount to the Conversion Price.
 
IN WITNESS WHEREOF. Phyhealth Corporation, a Florida corporation. has caused
this Debenture to be executed in its name by its president. as of this October
6, 2011.
 

  Phyhealth Corporation. a Delaware corporation            
By:
 [pyhh_ex101002.jpg]       Robert Trinka. Chairman, President & CEO       Title 
         

 
Agreed and Accepted by:
[pyhh_ex101001.jpg]
 
 
 2

--------------------------------------------------------------------------------